                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 REGINALD JONES,                                    )
                                                    )
                        Plaintiff,                  )
                                                    )
 vs.                                                )   Case No. 20-CV-158-SMY
                                                    )
 WATERMAN, et al.,                                  )
                                                    )
                        Defendants.                 )

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       This case is before the Court on Plaintiff Reginald Jones’ motion (Doc. 231) seeking

reconsideration of the Court’s June 23, 2021 Order adopting Magistrate Judge Reona J. Daly’s

Report and Recommendation (“Report”), granting the Motion for Summary Judgment for Failure

to Exhaust Administrative Remedies and dismissing this case without prejudice (Doc. 226). While

the Federal Rules of Civil Procedure do not explicitly contemplate motions to reconsider, such

motions are routinely filed and generally construed as motions to alter or amend an order or

judgment under Rule 59(e). Mares v. Busby, 34 F.3d 533, 535 (7th Cir. 1994); U.S. v. Deutsch,

981 F.2d 299, 300 (7th Cir. 1992). Rule 59(e) allows a court to alter or amend a judgment to

correct manifest errors of law or fact or to address newly discovered evidence. Obriecht v.

Raemisch, 517 F.3d 489, 494 (7th Cir. 2008). However, “[r]econsideration is not an appropriate

forum for rehashing previously rejected arguments.” Caisse Nationale de Credit Agricole v. CBI

Indus., Inc., 90 F.3d 1264, 1270 (7th Cir. 1996).

       Jones argues the Court erred in failing to direct the production of his original grievance,

adopting the credibility finding of witness Kelly Pierce, and by finding that the version of the

grievance was irrelevant to the efficacy of the administrative process. His motion merely repeats

                                           Page 1 of 2
and reiterates previously rejected arguments. At the same time, he concedes that he did not fully

exhaust his grievance as to some of his claims and that he did not file a grievance as to the

remaining claims. As such, the Court finds no manifest errors of law or fact in its rulings.

Plaintiff’s Motion for Reconsideration (Doc. 231) is DENIED.

       IT IS SO ORDERED.

       DATED: July 2, 2021



                                                    STACI M. YANDLE
                                                    United States District Judge




                                          Page 2 of 2
